Case 1:20-cv-00493-LPS Document 34 Filed 10/06/20 Page 1 of 1 PagelD #: 1916

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

LENOVO (UNITED STATES) INC. and
MOTOROLA MOBILITY LLC,

Plaintiffs,

¥v.

INTERDIGITAL TECHNOLOGY
CORPORATION, IPR LICENSING, INC.,
INTERDIGITAL COMMUNICATIONS,
INC., INTERDIGITAL HOLDINGS, INC.,
and INTERDIGITAL, INC.,

Defendants.

 

 

R GRANTI EAVE T

TELEC

C.A. No. 20-493-LPS

TICIPATE HE OCTOB 7

ERENCE ARGUMENT

At Wilmington this 6th day of October, 2020,

Having considered the United States’ Motion for Leave to Participate in the October 27

Teleconference Argument (D.I 32); the United States’ Statement of Interest (D.I 13); Lenovo Inc.

and Motorola Mobility LLC’s Statement in Response (D.1. 23); and the United States’ Statement

in Reply (D.I, 28); and particularly in view of the unopposed nature of the United States’ request;

IT IS HEREBY ORDERED that the United States’ Motion for Leave to Participate in the

October 27 Teleconference Argument (D.I 32) is GRANTED.

IT IS FURTHER ORDERED that at the October 27 argument, the following time

allocations shall apply: (i) Plaintiffs will have a total of 75 minutes; (ii) Defendants will have a

total of 75 minutes; and (ili) the United States will have a total of 30 minutes. Except as modified

by this Order, all other provisions of the Court’s September 14, 2020 Oral Order (D.I. 30) shall

apply.

D
: ;

§ ‘ a 4 £ 2
sateen - 8 4
a ri é

HONORABLE LEONARD P. STARK
UNITED STATES DISTRICT JUDGE

 
